DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents


	The Japanese foreign priority document(s) 2018-000435, submitted under 35 

U.S.C. § 119 (a)-(d), was/were been received on July 30, 2020 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed June 29, 2020, April 7, 2021, October 6, 2021 and May 5, 2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claim would be obvious over the prior art of record, because the prior art is silent to the solid electrolyte of claim 1, wherein M contains Y.
The prior art, such as Zajac, Jr. et al. U.S. Pat. 5,714,279, teaches an electrolyte material comprising: Li, M, and X (Li, M=Sn, Zr, Ti, Al or Ga, X=Cl; specifically Li2SnCl6; Li2ZrCl6; Li2TiCl6; LiAlCl4; LiGaCl4; col. 2, lines 25-40), wherein M is at least one selected from metallic elements (M=Sn, Zr, Ti, Al or Ga; col. 2, lines 25-40), X is at least one selected from the group consisting of Cl, Br, and I(x=Cl; col. 2, lines 25-40). However, the reference is silent to M containing Y. Therefore, the instant claim would be allowable over the prior art of record. 
Claim 7 would be allowable based on dependency to claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 & 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac, Jr. et al. U.S. Pat. 5,714,279 in view Angell et al. U.S. Pat. 5,506,073.
With respect claim 1, Zajac teaches an electrolyte material comprising: Li, M, and X (Li, M=Sn, Zr, Ti, Al or Ga, X=Cl; specifically Li2SnCl6; Li2ZrCl6; Li2TiCl6; LiAlCl4; LiGaCl4; col. 2, lines 25-40), wherein M is at least one selected from metallic elements (M=Sn, Zr, Ti, Al or Ga; col. 2, lines 25-40), X is at least one selected from the group consisting of Cl, Br, and I(x=Cl; col. 2, lines 25-40).  With respect to a plurality of atoms of X form a sublattice having a closest packed structure, and an average distance between two adjacent atoms of X among the plurality of atoms of X is 1.8% or more larger than a distance between two adjacent atoms of X in a rock-salt structure composed only of Li and X, is considered property of the prior art set forth, as Zajac teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said X form a sublattice is necessarily present in the electrolyte salt of Zajac.  With respect to claim 2, a first converted pattern, which is obtained by converting an X-ray diffraction pattern of the solid electrolyte material such that a horizontal axis represents, instead of diffraction angle 2ϴ, q, includes a reference peak in a range of q of 2.11 A-1 or more and 2.31 A-1 or less, 
q = 4πsinϴ/ʎ where ʎ is a wavelength of an X-ray, a second converted pattern, which is obtained by converting the X-ray diffraction pattern such that the horizontal axis represents, instead of diffraction angle 2ϴ, q/q2, includes a peak in at least one selected from the group consisting of a first range of q/q2 of 0.50 or more and 0.52 or less, a second range of q/q2 of 1.28 or more and 1.30 or less, and a third range of q/q2 of 1.51 or more and 1.54 or less, and q2 is a value of q corresponding to the reference peak in the first conversion pattern, is considered property of the prior art set forth, as Zajac teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said first converted pattern is necessarily present in the electrolyte salt of Zajac.  With respect to claim 3, the second conversion pattern including parameter values claimed satisfying:
                               
    PNG
    media_image1.png
    98
    483
    media_image1.png
    Greyscale

		       
    PNG
    media_image2.png
    59
    488
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    74
    475
    media_image3.png
    Greyscale

is considered property of the prior art set forth, as Zajac teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said second conversion pattern is necessarily present in the electrolyte salt of Zajac.  With respect to claim 4, a first converted pattern, which is obtained by converting an X-ray diffraction pattern of the solid electrolyte material such that a horizontal axis represents, instead of diffraction angle 20, q, includes a reference peak in a range of q of 1.76 A-' or more and 2.18 A-1 or less, q = 47rsin0/k where k is a wavelength of an X-ray, a second converted pattern, which is obtained by converting the X-ray diffraction pattern such that the horizontal axis represents, instead of diffraction angle 20, q/q1', includes a peak in at least one selected from the group consisting of a first range of q/q1' of 1.14 or more and 1.17 or less, a second range of q/q1' of 1.62 or more and 1.65 or less, a third range of q/q1' of 1.88 or more and 1.94 or less, and a fourth range of q/q1' of 1.9 or more and 2.1 or less, and q1' is a value of q corresponding to the reference peak in the first conversion pattern, is considered property of the prior art set forth, as Zajac teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said first converted pattern is necessarily present in the electrolyte salt of Zajac.  With respect to claim 5, the second conversion pattern including parameter values claimed satisfying:
                            
    PNG
    media_image4.png
    92
    487
    media_image4.png
    Greyscale

		      
    PNG
    media_image2.png
    59
    488
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    74
    475
    media_image3.png
    Greyscale

is considered property of the prior art set forth, as Zajac teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said second conversion pattern is necessarily present in the electrolyte salt of Zajac.  With respect to claim 9, Zajac teaches a battery (col. 1, lines 35-40), comprising: a positive electrode (cathode; col. 1, lines 60-68); a negative electrode (lithium anode; col. 1, lines 60-68); and an electrolyte layer disposed between the positive electrode and the negative electrode (electrolyte; col. 1, lines 60-68), wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer contains the electrolyte material according to claim 1 (solvent cathode and electrolyte includes lithium salt; col. 1, lines 60-68 and  col. 2, lines 35-45).  
Zajac does not teach or suggest that the electrolyte is a solid electrolyte (claims 1 & 9); the solid electrolyte material is represented by a composition formula Lia1Ma2Xa3, where (a1 + a2)/a3 < 0.7 (claim 8).
 Angell teaches that it is well known in the art to employ lithium halide salts in solid electrolytes.   See Example 7.
Zajac and Angell are analogous art from the same field of endeavor, namely, fabricating lithium batteries with lithium halide salts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sold polymer electrolytes taught by Angell, to employ LiMX sold electrolyte materials of Zajac, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to claim 8, the solid electrolyte material is represented by a composition formula Lia1Ma2Xa3, where (a1 + a2)/a3 < 0.7 would be obvious in the LiMX solid electrolyte of Zajac in view of Angell, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 & 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over G.J. Kipouros et al. “Reversible Electrode Potentials for Formation of Solid and Liquid Chlorozirconate and Chlorohafnate Compounds” in view Angell et al. U.S. Pat. 5, 506,073.
With respect claim 1, Kipouros teaches an electrolyte material comprising: Li, M, and X (Li, M=Sn, Zr, Ti, Al or Ga, X=Cl; specifically Li2SnCl6; Li2ZrCl6; Li2TiCl6; LiAlCl4; LiGaCl4; col. 2, lines 25-40), wherein M is at least one selected from metallic elements (M=Sn, Zr, Ti, Al or Ga; col. 2, lines 25-40), X is at least one selected from the group consisting of Cl, Br, and I(x=Cl; col. 2, lines 25-40).  With respect to a plurality of atoms of X form a sublattice having a closest packed structure, and an average distance between two adjacent atoms of X among the plurality of atoms of X is 1.8% or more larger than a distance between two adjacent atoms of X in a rock-salt structure composed only of Li and X, is considered property of the prior art set forth, as Kipouros teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said X form a sublattice is necessarily present in the electrolyte salt of Kipouros.  With respect to claim 2, a first converted pattern, which is obtained by converting an X-ray diffraction pattern of the solid electrolyte material such that a horizontal axis represents, instead of diffraction angle 2ϴ, q, includes a reference peak in a range of q of 2.11 A-1 or more and 2.31 A-1 or less, 
q = 4πsinϴ/ʎ where ʎ is a wavelength of an X-ray, a second converted pattern, which is obtained by converting the X-ray diffraction pattern such that the horizontal axis represents, instead of diffraction angle 2ϴ, q/q2, includes a peak in at least one selected from the group consisting of a first range of q/q2 of 0.50 or more and 0.52 or less, a second range of q/q2 of 1.28 or more and 1.30 or less, and a third range of q/q2 of 1.51 or more and 1.54 or less, and q2 is a value of q corresponding to the reference peak in the first conversion pattern, is considered property of the prior art set forth, as Kipouros teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said first converted pattern is necessarily present in the electrolyte salt of Kipouros.  With respect to claim 3, the second conversion pattern including parameter values claimed satisfying:
                               
    PNG
    media_image1.png
    98
    483
    media_image1.png
    Greyscale

		       
    PNG
    media_image2.png
    59
    488
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    74
    475
    media_image3.png
    Greyscale

is considered property of the prior art set forth, as Kipouros teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said second conversion pattern is necessarily present in the electrolyte salt of Kipouros.  With respect to claim 4, a first converted pattern, which is obtained by converting an X-ray diffraction pattern of the solid electrolyte material such that a horizontal axis represents, instead of diffraction angle 20, q, includes a reference peak in a range of q of 1.76 A-' or more and 2.18 A-1 or less, q = 47rsin0/k where k is a wavelength of an X-ray, a second converted pattern, which is obtained by converting the X-ray diffraction pattern such that the horizontal axis represents, instead of diffraction angle 20, q/q1', includes a peak in at least one selected from the group consisting of a first range of q/q1' of 1.14 or more and 1.17 or less, a second range of q/q1' of 1.62 or more and 1.65 or less, a third range of q/q1' of 1.88 or more and 1.94 or less, and a fourth range of q/q1' of 1.9 or more and 2.1 or less, and q1' is a value of q corresponding to the reference peak in the first conversion pattern, is considered property of the prior art set forth, as Kipouros teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said first converted pattern is necessarily present in the electrolyte salt of Kipouros.  With respect to claim 5, the second conversion pattern including parameter values claimed satisfying:
                            
    PNG
    media_image4.png
    92
    487
    media_image4.png
    Greyscale

		      
    PNG
    media_image2.png
    59
    488
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    74
    475
    media_image3.png
    Greyscale

is considered property of the prior art set forth, as Kipouros teaches the same electrolyte salt set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, said second conversion pattern is necessarily present in the electrolyte salt of Kipouros.  With respect to claim 9, Kipouros teaches a battery (col. 1, lines 35-40), comprising: a positive electrode (cathode; col. 1, lines 60-68); a negative electrode (lithium anode; col. 1, lines 60-68); and an electrolyte layer disposed between the positive electrode and the negative electrode (electrolyte; col. 1, lines 60-68), wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer contains the electrolyte material according to claim 1 (solvent cathode and electrolyte includes lithium salt; col. 1, lines 60-68 and  col. 2, lines 35-45).  
Kipouros does not teach or suggest that the electrolyte is a solid electrolyte (claims 1 & 9); the solid electrolyte material is represented by a composition formula Lia1Ma2Xa3, where (a1 + a2)/a3 < 0.7 (claim 8).
 Angell teaches that it is well known in the art to employ lithium halide salts in solid electrolytes.   See Example 7.
Kipouros and Angell are analogous art from the same field of endeavor, namely, fabricating lithium batteries with lithium halide salts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sold polymer electrolytes taught by Angell, to employ LiMX sold electrolyte materials of Kipouros, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to claim 8, the solid electrolyte material is represented by a composition formula Lia1Ma2Xa3, where (a1 + a2)/a3 < 0.7 would be obvious in the LiMX solid electrolyte of Kipouros in view of Angell, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsujimura et al. U.S. Pub. 2017/0187066 teaches a solid electrolyte battery including lithium, halides. See the Abstract. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Monique Wills whose telephone number is (571) 272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722